         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 1 of 14



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA


 MICHAEL GLASGO, individually, and             )       CLASS ACTION
 on behalf of others similarly situated,       )
                                               )       JURY TRIAL DEMANDED
        Plaintiff,                             )
                                               )
 v.                                            )       Case No:
                                               )
 UBER TECHNOLOGIES, INC., a                    )
 Delaware corporation,                         )
                                               )
        Defendant.                             )


        COMPLAINT FOR STATUTORY DAMAGES UNDER THE TELEPHONE
                   CONSUMER PROTECTION ACT (TCPA)

        1.     This action arises under the federal Telephone Consumer Protection Act, or

TCPA, a remedial statute enacted in 1991 in response to consumer outrage over the

proliferation of intrusive, nuisance telemarketing practices. Mims v. Arrow Fin. Servs., LLC,

132 S. Ct. 740, 745 (2012). At various times, and on numerous instances within the four (4)

year period prior to the filing of this complaint Defendant sent, or caused to be sent unsolicited

text messages to Plaintiff’s cellular telephone using an automatic telephone dialing system

(“ATDS”) in violation of the TCPA despite Plaintiff’s several requests that the text messages

stop.

        2.     Defendant UBER TECHNOLOGIES, INC.’s (“Uber”) business is predicated on

instantaneous automatic text message communications with its customers, yet despite this Uber

failed to take any corrective action to curb their violative practice of sending automated

verification code text messages. See Berg v. Merchants Assoc. Collection Div., Inc., 586

F.Supp.2d 1336, 1344 (S.D. Fla. 2008) (calling automated telephone messages an “inherently risky


                                             1 of 14
             Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 2 of 14



method of communication” and noting that debt collectors use such a mode of communication at

their peril).

        3.       Upon information and belief, Uber knew it was flagrantly violating the TCPA.

However, Uber failed to take effective action to stop the violations, and chose to save on the

costs of solving the problem at the expense of the privacy and frustration of its customers.

        4.       Accordingly, Plaintiff, alleges as follows upon personal knowledge as to

himself, his own acts and experiences, and, as to all other matters, upon information and belief,

including investigation conducted by his attorneys.

        5.       On behalf of themselves and the members of the classes, Plaintiff seeks

injunctive relief and an award of statutory damages to the class members.

                                  JURISDICTION AND VENUE

        6.       Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a

federal statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a

national class, which will result in at least one class member belonging to a different state than that

of Defendant. Plaintiff seeks up to $1,500.00 (one-thousand-five-hundred dollars) in damages for

each call in violation of the TCPA, which, when aggregated among a proposed class numbering in

the tens of thousands, or more, exceeds the $5,000,000.00 (five-million dollars) threshold for

federal court jurisdiction under the Class Action Fairness Act (“CAFA”). Therefore, both the

elements of diversity jurisdiction and CAFA jurisdiction are present.

        7.       Venue is proper in the United States District Court for the Middle District of Florida

pursuant to 28 U.S.C. § 1391(b) and (c) because Defendant is deemed to reside in any judicial

district in which it is subject to the court’s personal jurisdiction, and because Defendant provides

and markets its services within this district thereby establishing sufficient contacts to subject it to



                                                2 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 3 of 14



personal jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within the

State of Florida and, on information and belief, Defendant placed the same class complained of by

Plaintiff to other individuals within this judicial district, such that some of Defendant’s acts in

making such calls have occurred within this district, subjecting Defendant to jurisdiction in the

State of Florida.

                                           PARTIES

       8.      Plaintiff, Michael Glasgo, (“Plaintiff”) is a natural person who, at all times

relevant to this action, was a resident of Hillsborough County, Florida.

       9.      Defendant, Uber Technologies, Inc. is a multinational corporation that provides

transportation services that connects passengers to automobile drivers via Uber’s iPhone and

various smartphone applications. Uber is a Delaware corporation whose principal address is

1455 Market Street, 4th Floor, San Francisco, CA 94103 and whose registered agent for service

of process in the State of Florida is CT Corporation System, 1200 South Pine Island Road,

Plantation, FL 33324.

       10.      Uber directs, markets, and provides its business activities throughout the United

States, including the State of Florida.

       11.     Whenever in this complaint it is alleged that Uber committed any act or

omission, it is meant that the Defendant’s affiliates, subsidiaries, officers, directors, vice-

principals, agents, sub-agents, servants, or employees committed such act or omission and that

at the time such act or omission was committed, it was done with the full authorization,

ratification or approval of Uber or was done in the routine normal course and scope of

employment of the Uber’s affiliates, subsidiaries, officers, directors, vice-principals, agents,

sub-agents, servants, or employees.



                                             3 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 4 of 14



                                AN OVERVIEW OF THE TCPA

       12.       The TCPA was enacted more than twenty (20) years ago to regulate the

explosive growth of telemarketing, which Congress recognized as a nuisance and an intrusive

invasion of privacy.

       13.       To demonstrate a violation of the TCPA, the Plaintiffs need only show that

Defendant called a number assigned to a cellular telephone service using an automatic dialing

system or prerecorded voice. Breslow v. Wells Fargo Bank, NA, 857 F. Supp. 2d 1316, 1319

(S.D. Fla. 2012).

       14.       A text message is considered a “call” under the TCPA. See Satterfield v. Simon &

Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“[W]e hold that a text message is a ‘call’ within

the meaning of the TCPA.”); Murphy v. DCI Biologicals Orlando, LLC, 797 F.3d 1302, 1305 (11th

Cir. 2015) (“The prohibition against auto dialed calls applies to text message calls as well as voice

calls.”) (citing In re Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 18

FCC Rcd. 14014, 14115 ¶ 165 (Fed. Commc'n Cmm'n July 3, 2003) (“2003 FCC Order”)

(affirming that the prohibition against automatic telephone dialing in § 227(b)(1) “encompasses

both voice calls and text calls to wireless numbers including, for example, short message service

(SMS) calls”).

       15.       The TCPA creates a private right of action for affected consumers, and allows

them to recover the greater of their actual monetary loss or up to $500 per call for each

violation. 47 U.S.C. § 227(b). It also allows the district court to increase the award up to treble

statutory damages if it finds the defendant's violation was willful or knowing. Id. at 1318. See

also Mims, 132 S. Ct. at 746.




                                              4 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 5 of 14



       16.       The TCPA exempts calls “made for emergency purposes” from liability under the

statute. 47 U.S.C. § 227(b)(1)(A). Federal law defines “emergency purposes” as “calls made

necessary in any situation affecting the health and safety of consumers.” 47 C.F.R. §

64.1200(f)(4).

       17.       By way of example, in its Declaratory Ruling and Order of July 10, 2015, the

Federal Communications Commission (“FCC”) provided several new “emergency purpose”

exemptions from the TCPA. See In the Matter of Rules and Regulations Implementing the

Telephone Consumer Protection Act of 1991 et al., CG Docket No. 02-278, July 10, 2015.1

       18.       Specifically, the FCC held that calls and texts from banks and other financial

institutions intending to prevent fraudulent transactions, identify theft, or data breaches are

exempted. Id. at ¶¶ 127-132. The FCC rationalized that the calls and texts are intended to address

exigent circumstances in which a timely communication with a consumer could prevent

considerable consumer harm from occurring or quickly mitigate the extent of harm that will

occur. Id. at ¶ 132.

       19.       Critically, these exigent circumstances exceptions in the context of banks and

financial institutions for sending text messages and placing calls are subject to additional

conditions, which include:

             1. May only be made to the cell phone number provided by the customer;




1
 The FCC’s interpretation of the TCPA is binding on this Court. See 28 U.S.C. § 2342 (the Hobbs
Act). Under the Hobbs Act, 28 U.S.C. § 2342, Congress unambiguously deprived federal district
courts of jurisdiction to invalidate FCC orders by giving exclusive power of review to the courts
of appeals. Mais v. Gulf Coast Collection Bureau, Inc., 768 F.3d 1110, 1113 (11th Cir. 2014); see
also, Murphy, 797 F.3d at 1307.


                                             5 of 14
          Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 6 of 14




              2. Must include the name and contact information of the financial institution;


              3. Are strictly limited to the purposes discussed above and do not include any
              form of marketing, solicitation, debt collection or advertising;


              4. Must generally be less than one minute in length (voice calls) or less than
              160 characters (text messages);


              5. Cannot be made more than three times per event over a three-day period;


              6. Must offer an easy way to opt-out of future messages; and


              7. A financial institution must honor opt-out requests immediately.


Id. at ¶ 138.


        20.      Uber’s “Uber Code” text messages failed to satisfy several of these exigent
circumstance conditions.

                                    FACTUAL ALLEGATIONS

        21.      Uber is a peer-to-peer ridesharing, ride sharing, taxi cab, food delivery, and

transportation networking company with operations in 785 metropolitan areas worldwide.2

        22.      The almost exclusive method in which Uber communicates with drivers (both

prospective and existing), riders, and the public at large is through SMS text messages sent to

consumers’ cellular telephones.

        23.      An “SMS message” is a text message call directed to a wireless device through

the use of telephone number assigned to the device. 3



2
 https://www.uber.com/cities/ (Last Accessed: December 28, 2018).
3
 https://www.twilio.com/learn/messaging/what-are-sms-and-mms (Last Accessed: December
31, 2018).
                                                 6 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 7 of 14



       24.     Uber uses SMS messaging to communicate with consumers’ regarding their ride

sharing, as well as to alert them as to any potential problems with their Uber account.

       25.     In order to send SMS messages to its customers, Uber partnered with Twilio,

Inc., a leading technology company that is best known for enabling companies or customers

(as known as Twilio’s “developers”) to build SMS-based communication services through the

use of its Application Program Interface (“API”). 4

       26.     Twilio allows its consumers such as Uber, to build customizable SMS-based

API solutions, that operate automatically which allow communication between Uber and its

customers.5

       27.     Twilio also provides services as an SMS aggregator. An SMS aggregator uses

computerized messaging technology to serve as an intermediary or bridge between a

company’s messaging platform and the cellular telephone networks, allowing companies to

send automated messages to consumers’ cellular telephones en masse.6

       28.     The impersonal and generic nature of Defendant’s “Uber Code” text messages,

combined with the large number of messages sent by Defendant, demonstrates that Uber utilizes

an ATDS in transmitting the messages.

       29.     According to an Uber spokesperson, “These [Uber] codes are sent when someone

tries to create an account using your phone number — which is usually a typo or an automated bot

trying to create a fake account.” Uber also claims that consumers are not at risk because “the text




4
  https://customers.twilio.com/208/uber/ (Last Accessed: December 31, 2018).
5
  Id.
6
  https://www.twilio.com/docs/glossary/what-is-a-sms-gateway (Last Accessed: December 31,
2018).
                                             7 of 14
          Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 8 of 14



is sent to verify the phone number before creating an account.” which cannot be created “without

first confirming you own the phone number entered in the sign up process.”7

        30.       Consequently, upon information and belief, no emergency situation exists that

would justify an exigent circumstances exception for “Uber Code” text messages.

        31.       Additionally, Uber claims that typing the word “STOP” would prevent getting

further texts.8

        32.       The FCC has stated that companies must provide an opt-out mechanism in their

text messages. See In re Rules and Regulations Implementing the Telephone Consumer

Protection Act of 1991, Declaratory Ruling as to Petition of Soundbite Communications, Inc.

CG Docket No. 20-278 (November 29, 2012); see Osorio v. State Farm Bank, F.S.B., 746 F.3d

1242, 1255 (11th Cir. 2014) (“Congress intended for the TCPA to incorporate the common-law

meaning of consent, including its revocation”); see also Ganger V. Dell Fin. Servs., LLC., 727

F.3d 265, 272 (“In sum, we find that the TCPA provides consumers with the right to revoke their

prior express consent to be contacted on cellular phones by autodialing systems”).

        33.       Upon information and belief, consumers across the country have received these

texts, and even consumers who deleted their Uber accounts still received these automated

intrusive and unnecessary text messages. 9

        34.       At all times relevant herein, Plaintiff is the subscriber and sole user of the T-

Mobile plan for the cellular telephone number ***-***-4022.




7
  https://www.nbcmiami.com/news/local/Whats-Going-on-With-Mysterious-Uber-Code-Texts-
-492037351.html (Last Accessed: December 28, 2018).
8
  Id.
9
  Id.

                                               8 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 9 of 14



       35.     Beginning on or about June 24, 2018, Plaintiff received an automated text message

from (334) 605 8143 stating “Your Uber code is 2541”. Plaintiff texted “STOP” on June 26,

2018, and received a confirmatory text stating “SMS from Uber is now disabled. To re-enable,

reply START.”

       36.     The telephone number (334) 605 8143 is owned either by Uber or its agent

acting on behalf of Uber.

       37.     Despite the requested opt-out, Plaintiff continued to receive these “Uber Code”

text messages, and again requested that the text messages “STOP” on July 4 and July 6, 2018.

But the text messages continued. Plaintiff texted “STOP” again on July 23, 2018, part and

parcel, the Plaintiff continued to receive the messages.

       38.     Defendant never honored any of Plaintiff’s opt-out requests, and at no time did

Plaintiff ever reply “START”.

       39.     In some instances, Plaintiff received seven (7) texts a day, and often received

more than three (3) texts per day.

       40.     Defendant’s unsolicited automated calls caused Plaintiff actual and tangible

harm, including invasion of his privacy, the tying up of his phone line, depletion of battery life

leading to less availability of her telephone line in the case of an emergency, aggravation at

receiving so many unsolicited messages so frequently, annoyance, intrusion on seclusion,

trespass, and conversion. Plaintiff suffered loss of time as a result of responding to the texts,

and answering back in attempts to have the calls cease. Defendant’s call messages also

inconvenienced Plaintiff and caused disruption to his daily life. See Muransky v. Godiva

Chocolatier, Inc., 905 F.3d 1200, 1211 (11th Cir. 2018) (“[T]ime wasting is an injury in fact”….

“[A] small injury… is enough for standing purposes”). Plaintiff received many of Defendant’s



                                             9 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 10 of 14



text messages while working, or engaged in important activity. He was disrupted by the text

messages and had to stop what he was doing to view and respond to them. 10

       41.     Defendant’s violations of the TCPA were knowing and willful. Defendant was

aware of the purported security issue that resulted in the “Uber Code” text messages that resulted

in numerous automated text messages to be sent to Plaintiff and the putative class but failed to take

any corrective action.

       42.     What’s more, Uber is aware of the TCPA because Uber was previously sued for

and settled a TCPA class action lawsuit. See Vergara, et al. v. Uber Technologies, Inc., No. 1:15-

CV-06942 (N.D. Ill.)(Filed August 7, 2015)($20M Class Action Settlement).

                                     CLASS ALLEGATIONS

       43.     As authorized by Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings

this action on behalf of all other persons or entities similarly situated throughout the United States.

       44.     Plaintiff proposes to represent a class and sub-class of persons affected by

Defendant’s actions, described as follows:


                                         The Opt-Out Class
               (i) All persons within the United States (ii) to whom Defendant,
               directly or through a vendor, (iii) sent a “Uber Code” text message
               to their cellular phone (iv) which individuals opt-ed out of the text
               messages but subsequently received “Uber Code” text messages (v)
               using any automatic telephone dialing system or an artificial or
               prerecorded voice (vi) within the four years preceding the filing of
               this Complaint, through the date of class certification, (vii) without
               first obtaining the prior express consent of the recipient of the call.




10
  https://www.nbcdfw.com/news/tech/Whats-Going-On-With-Mysterious-Uber-Codes-
491468231.html (Last Accessed: December 28, 2018).

                                               10 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 11 of 14



       45.     Excluded from the class is the Defendant, any entities in which the Defendant has

a controlling interest, the Defendant’s agents and employees, any Judge to whom this action is

assigned, and any member of the Judge’s staff and immediate family.

       46.     The proposed class members are identifiable through phone records and phone

number databases.

       47.     The potential class members number in the thousands, at least. Individual joinder

of these persons is impracticable.

       48.     Plaintiff is a member of the class, and the subclass.

       49.     There are questions of law and fact common to Plaintiff and to the proposed class,

including but not limited to the following:

       a. Whether the Defendant used any automatic telephone dialing system or an artificial or

prerecorded voice to make telemarketing calls;

       b. Whether Defendant placed non-emergency calls without obtaining the recipients’ valid

prior express consent or, where applicable, prior express written consent;

       c. Whether Defendant failed to honor individuals’ opt-out requests

       d. Whether the Defendant’s violations of the TCPA were willful or knowing; and

       e. Whether the Plaintiff and the class members are entitled to statutory damages as a result

of the Defendant’s actions.

       50.     Plaintiff’s claims are based on the same facts and legal theories, and therefore are

typical of the claims of class members.

       51.     Plaintiff is an adequate representative of the class because his interests do not

conflict with the interests of the classes, he will fairly and adequately protect the interests of the




                                              11 of 14
         Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 12 of 14



classes, and he is represented by counsel skilled and experienced in class actions, including TCPA

class actions.

        52.      The actions of Defendant are generally applicable to the class as a whole and to

Plaintiff.

        53.      Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or its agents.

        54.      The likelihood that individual class members will prosecute separate actions is

remote due to the time and expense necessary to prosecute an individual case, and given the small

recoveries available through individual actions.

        55.      Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.

                                           COUNT I
                          Violations of the TCPA, 47 U.S.C. § 227(b)

        56.      Plaintiff incorporates the foregoing paragraphs.

        57.      It is a violation of the 47 U.S.C. § 227(b)(1)(A)(iii) to make “any call (other

than a call made for emergency purposes or made with the prior express consent of the called

party) using any automatic telephone dialing system or an artificial or prerecorded voice…to

any telephone number assigned to a cellular telephone service…” 47 U.S.C. §

227(b)(1)(A)(iii).

        58.      Defendant received opt-out requests but failed to honor them.




                                             12 of 14
           Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 13 of 14



          59.      Defendant’s violation of the 47 U.S.C. § 227(b)(1)(A)(iii) resulted in, among

other things, an invasion of Plaintiff’s privacy and right to enjoy the full utility of his cellular

device.

          60.      Defendant is directly and/or vicariously liable for the violations above.

          61.      As such, Defendant’s calls were willful or, at a minimum, negligent. See 47

U.S.C. § 227(b)(3). Should the Court determine that Defendant’s misconduct was willful and

knowing, the Court may, pursuant to section 227(b)(3), treble the amount of statutory damages

recoverable by Plaintiff.


          WHEREFORE, Plaintiff, Michael Glasgo, respectfully requests the following relief:

          a. A declaration that Defendant’s practices described herein violate 47 U.S.C.

                § 227(b)(1)(A)(iii);

          b. An award of statutory damages, including treble damages, in the maximum

                amount allowed by law,

          c. An injunction requiring Defendant to cease all communications in violation

                of the TCPA; and

          d.    Such further and other relief the Court deems reasonable and just.

                                              JURY DEMAND

          62.      Plaintiff demands a trial by jury

Dated: January 12, 2019
                                         Respectfully submitted,
                                         /s/ Scott D. Owens
                                         Scott D. Owens, Esq.
                                         SCOTT D. OWENS, P.A.
                                         3800 S. Ocean Dr., Ste. 235
                                         Hollywood, FL 33019
                                         Tel: 954-589-0588

                                                13 of 14
Case 4:19-cv-02486-KAW Document 1 Filed 01/12/19 Page 14 of 14



                      Fax: 954-337-0666
                      scott@scottdowens.com

                      /s/ Leo W. Desmond
                      Leo W. Desmond, Esq.
                      DESMOND LAW FIRM, P.C.
                      Florida Bar No. 0041920
                      5070 Highway A1A, Suite D
                      Vero Beach, Florida 32963
                      Telephone: 772.231.9600
                      Facsimile: 772.231.0300
                      lwd@desmondlawfirm.com



                      Counsel for Plaintiff and the Putative Class




                             14 of 14
